UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report(Date of earliest event reported):August 7, 2013 Tengion, Inc. (Exact name of registrant as specified in its charter) 001-34688 (Commission File Number) Delaware 20-0214813 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation) 3929 Westpoint Blvd., Suite G Winston-Salem, NC 27103 (Address of principal executive offices, with zip code) (336) 722-5855 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On August 7, 2013, the Board of Directors (the “Board”) of Tengion, Inc. (the “Company”) promoted A. Brian Davis, age 46, to Chief Financial Officer and Senior Vice President, Finance, effective August 7, 2013.Mr. Davis had served as the Company’s Chief Financial Officer and Vice President, Finance, since August 2010.In connection with this promotion, the Board increased Mr. Davis’s base salary to $350,000, effective as of August 1, 2013, and his target bonus to 40% of his base salary. The description of Mr. Davis’s business experience in the Company’s proxy statement filed on June 13, 2013 is incorporated by reference into this Item 5.02.The press release announcing Mr. Davis’s promotion is attached hereto as Exhibit 99.1 and is also incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (d) Exhibits. Press Release, dated August 7, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TENGION, INC. Date:August 8, 2013 By: /s/ A. Brian Davis A. Brian Davis Chief Financial Officer and Senior Vice President, Finance Exhibit Index Exhibit No. Description Press Release, dated August 7, 2013
